   Case 2:19-mj-00128-LRL Document 1 Filed 02/20/19 Page 1 of 1 PageID# 1


                                                                       FILED
                    IN THE UNITED STATES DISTRICT COURT

                                                                     FEB 2 0 2019
                    FOR THE EASTERN DISTRICT OF VIRGINIA


                              NORFOLK DIVISION                  CLERK, U.S. DISTRICT COURT
                                                                       NORFOLK. VA

UNITED STATES OF AMERICA


      V.                                   Case No
                                           Court Date: February 22, 2019

JACK R. RODRIGUEZ


                            CRIMINAL INFORMATION


                 (Misdemeanor)-Violation Notice No. 7733454

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about February 22, 2019, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, JACK R. RODRIGUEZ, did unlawfully drive and operate

a motor vehicle while under the influence of alcohol.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-266.)

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney



                                       T- a
                                   ames T. Cole
                                  Special Assistant U.S. Attorney
                                  Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA     23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.Cole@usdoj.gov
